DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Apparatus and Method for Damage Detection and Image Capture of Damage without Omission.

Claim Objections
Claim 1 is objected to because of the following informalities: Lines 4 - 5 of claim 1 recite, in part, “an image of entirety of an image-capturing subject” which appears to contain a grammatical error. The Examiner suggests amending the claim to --an image of an entirety of an image-capturing subject-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: Lines 13 - 14 of claim 1 recite, in part, “the partial image that includes the image of the damaged portion” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the at least one. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: Lines 14 - 15 of claim 1 recite, in part, “a region of the outside of the partial image to which the damaged portion” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --a region of the outside of the at least one partial image to which the damaged portion-- in order to maintain consistency with lines 10 - 11 and lines 12 - 14 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: Line 19 of claim 1 recites, in part, “the other partial images;” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the plurality of other partial images;-- in order to maintain consistency with line 5 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 3 is objected to because of the following informalities: Lines 2 - 3 of claim 3 recite, in part, “the outside of the partial image in a case” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the outside of the at least one partial image that includes the image of the damaged portion in a case-- in order to maintain consistency with lines 10 - 11 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 3 is objected to because of the following informalities: Line 5 of claim 3 recites, in part, “the partial image” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the at least one partial image that includes the image of the damaged portion-- in order to maintain consistency . Appropriate correction is required.
Claim 7 is objected to because of the following informalities: Lines 2 - 3 of claim 7 recite, in part, “an image of entirety of an image-capturing subject” which appears to contain a grammatical error. The Examiner suggests amending the claim to --an image of an entirety of an image-capturing subject-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: Lines 11 - 12 of claim 7 recite, in part, “the partial image that includes the image of the damaged portion” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the at least one partial image that includes the image of the damaged portion-- in order to maintain consistency with lines 8 - 9 of claim 7 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: Lines 12 - 13 of claim 7 recite, in part, “a region of the outside of the partial image to which the damaged portion” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --a region of the outside of the at least one partial image to which the damaged portion-- in order to maintain consistency with lines 8 - 9 and lines 10 - 12 of claim 7 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: Line 17 of claim 7 recites, in part, “the other partial images;” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the plurality of other . Appropriate correction is required.
Claim 9 is objected to because of the following informalities: Lines 2 - 3 of claim 9 recite, in part, “the outside of the partial image in a case” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the outside of the at least one partial image that includes the image of the damaged portion in a case-- in order to maintain consistency with lines 8 - 9 of claim 7 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: Line 4 of claim 9 recites, in part, “the partial image” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the at least one partial image that includes the image of the damaged portion-- in order to maintain consistency with lines 8 - 9 of claim 7 and to improve the clarity and precision of the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 6, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because is unclear as to which position “the position” recited on line 20 is referencing since lines 6 - 7 of claim 1, which recite, in part, “a position of each of the plurality of partial images”, make it clear that there are a plurality of positions. Thus, it is unclear as to which, if any, position of the plurality of positions “the position” recited on line 20 is referencing. Clarification and appropriate correction are required. For purposes of examination, the Examiner will treat “the position” recited on line 20 as referencing any position. 
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which respective portions “the respective portions” recited on line 4 are referencing. Are they referring to the “respective portions” recited on line 6 of claim 1 or the “respective portions” recited on line 3 of claim 5? Additionally, it is unclear as to whether the “respective portions” recited on line 6 of claim 1 and the “respective portions” recited on line 3 of claim 5 are the same or different. Clarification and appropriate correction are required. For purposes of examination, the Examiner will treat the claims as requiring and referencing a same single set of respective portions.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 2 - 4, 6 and 12 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to being dependent upon a rejected base claim(s) but would be withdrawn from the rejection if their base claim(s) overcome the rejection.

Allowable Subject Matter
Claims 1 - 6, 11 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 7 - 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose nor does it suggest the combination as presently claimed. Particularly, a detection apparatus and method comprising obtaining a wide-angle image by capturing an image of an entirety of an image-capturing subject and a plurality of partial images by capturing images of respective portions of the image-capturing subject, determining a position of each of the plurality of partial images issuing a notification of a position corresponding to the image-capturing omission candidate region in the wide-angle image in a case where the image-capturing omission candidate region is included in none of the plurality of other partial images. These elements, in combination with the remaining components of the claim(s), are not taught nor are they suggested by the prior art.
The closest prior art, Imamura (U.S. Patent No. 10,165,939), appears to disclose determining a position of each of a plurality of images relative to a wide-angle image, extracting a partial image that includes an image of a damaged portion, detecting a region of the partial image that includes the image of the damaged portion to which the damaged portion is estimated to be continuous, as an image-capturing omission candidate region, and issuing a notification of a position corresponding to the image-capturing omission candidate region, see at least figures 1 & 5 - 11E, column 8 lines 1 - 35, column 10 line 6 - column 11 line 10, column 16 lines 14 - 67, column 17 line 33 - column 18 line 48 and column 19 line 40 - column 20 line 5 of Imamura. However, Imamura appears to process the partial images prior to determining if a region of the damaged portion is missing and thus Imamura does not appear to disclose detecting a region outside of the partial image that includes the image of the damaged portion to in the wide-angle image.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baudisch et al. U.S. Patent No. 7,424,218; which is directed towards an image capture device with an interactive viewfinder that provides real-time assistance in capturing images for constructing panoramic image mosaics wherein sections of a mosaic preview image are highlighted to alert a user to potential problems in the mosaic, such as gaps in the mosaic. 
Horita U.S. Publication No. 2020/0349695 A1; which is directed towards an apparatus and method for enabling a user to efficiently check and revise results of damage detected in a plurality of captured images constructed into a panoramic composite image. 
Imamura U.S. Patent No. 10,165,939; which is directed towards forming a composite image of an eye from a plurality of partial images of the eye wherein an image missing region is identified in a region of interest of the composite image of the eye during formation of the composite image and re-capturing of a partial image(s) is executed to capture the image missing region.
Li et al. U.S. Patent No. 10,489,903; which is directed towards an image processing detection method for pavement cracks wherein connected regions are extracted by an image segmentation process from non-overlapping sub-block images of an image. 
Onda et al. U.S. Patent No. 9,613,419; which is directed towards an image generating device and method that enables accurate stitching of images in generating a panoramic image wherein a pattern matching method is utilized to calculate a degree of correlation between images to be combined so as to determine a sequential order of position adjustment of the images prior to stitching the images together to generate the panoramic image. 
Sabe et al. U.S. Patent No. 10,198,003; which is directed towards a vehicle control device and method that generates a composite image from multiple images captured from an imaging device attached to a flying mobile vehicle wherein the flying mobile vehicle is utilized to automatically fly around structures to capture images of the structure for damage inspection. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667